ANDREWS, Presiding Judge,
concurring specially.
Although I agree that the preindictment one-on-one identification procedure used in this case crosses the line and was impermissibly suggestive and created a likelihood of irreparable misidentification, Clark v. State, 271 Ga. 6 (515 SE2d 155) (1999), I cannot concur with all that is said in the majority opinion concerning one-on-one showups.
While Banks v. State, 216 Ga. App. 326, 328-329 (3) (454 SE2d 784) (1995), does state that the “practice of showing suspects singly to a witness for identification purposes has been widely condemned, Daniel v. State, 150 Ga. App. 798 (1) (258 SE2d 604) (1979),” the remainder of that paragraph is:
our appellate courts have consistently upheld the admission of in-court identifications when prior one-on-one showups are reasonably and fairly conducted at or near the time of the offense. (Cits.) [Cits.] Nevertheless, our court has recognized the inherent suggestibility of one-on-one showups. [Cit.]
(Punctuation omitted.) Banks, supra at 329.
Therefore, the mere use of a one-on-one showup does not equate with “impermissible” suggestibility but requires examination of the totality of the circumstances surrounding it.
In fact,
“ ‘(P)rompt on-the-scene confrontations and identifications, though inherently suggestive because of the presentation of a single suspect, (nevertheless) are permissible in aiding a speedy police investigation and . . . where possible doubts as to identification need to be resolved promptly, such on-the-spot identifications promote fairness by enhancing the accuracy and reliability of identification, thereby permitting expeditious release of innocent subjects. (Cit.)’ [Cit.]”
*829Decided July 7, 2000
Angela M. Coggins, for appellant.
Kelly R. Burke, District Attorney, for appellee.
Smith v. State, 235 Ga. App. 134, 137 (1) (508 SE2d 490) (1998) (one-on-one showup upheld even though conducted four days after the crime).